Case 18-50274-BLS   Doc 146-1   Filed 07/02/20   Page 1 of 4




                EXHIBIT A
                Case 18-50274-BLS         Doc 146-1         Filed 07/02/20   Page 2 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 11

TK HOLDINGS INC., et al.,                                       Case No. 17–11375 (BLS)

                   Debtors. 1                                   Jointly Administered


Automotive Coalition for Traffic Safety, Inc.,
                                                                 Adv. Pro. No. 18-50274 (BLS)
                   Plaintiff,
–v–

    Joseph J. Farnan, Jr., not individually but solely as
    Trustee of the Reorganized TK Holdings Trust,
    and Joyson Safety Systems Acquisition, LLC,

                    Defendants.

                           [PROPOSED] ORDER OF FINAL JUDGMENT

          In this adversary proceeding, Plaintiff Automotive Coalition for Traffic Safety, Inc.

(“ACTS”) filed a complaint [Docket No. 1] seeking (inter alia) a declaratory judgment against

Defendants Joseph J. Farnan, Jr., not individually but solely as Trustee of the Reorganized TK

Holdings Trust (“Takata”) and Joyson Safety Systems Acquisition, LLC (“Joyson”).

          On June 18, 2020, this Court issued an Opinion (“Opinion”) [Docket No. 138] granting

ACTS’ Motion for Summary Judgment [Docket No. 112] and denying Joyson’s Motion for

Summary Judgment [Docket No. 92].             In its Opinion, the Court found that ACTS, and not

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, as applicable, are: Takata Americas (9766); TK Finance, LLC (2753); TK China,
LLC (1312); TK Holdings Inc. (3416); Takata Protection Systems Inc. (3881); Interiors in Flight Inc.
(4046); TK Mexico Inc. (8331); TK Mexico LLC (9029); TK Holdings de Mexico S. de R.L. de C.V.
(N/A); Industrias Irvin de Mexico, S.A. de C.V. (N/A); Takata de Mexico, S.A. de C.V. (N/A); and
Strosshe-Mex, S. de R.L. de C.V. (N/A). Except as otherwise set forth herein, the Debtors’ international
affiliates and subsidiaries are not debtors in these chapter 11 cases. The location of the Debtors’
corporate headquarters is 2500 Takata Drive, Auburn Hills, Michigan 48326.


PHIL1 8987567v.1
               Case 18-50274-BLS          Doc 146-1      Filed 07/02/20    Page 3 of 4




Takata or Joyson, is the owner of the following patents and patent applications (collectively

“Patent Assets”):

        a.         U.S. Provisional Patent Application No. 61/451, 082, filed March 9, 2011;

        b.         U.S. Provisional Patent Application No. 13/415,767, filed March 8, 2011;

        c.         U.S. Patent No. 8,479,864, issued July 9, 2013;

        d.         International (PCT) Patent Application No. PCT/US2012/028295, filed March 8,

2012;

        e.         European Patent Application No. 12754647.1, filed March 8, 2012;

        f.         Japanese Patent No. JP6121916 (B2), filed March 8, 2012 and issued April 7,

2017;

        g.         Chinese Patent No. CN103476623, filed March 8, 2012 and issued November 9,

2016; and

        h.         Any and all other U.S. or foreign patents or patent applications that claim benefit

of the foregoing patents and patent applications.

             Accordingly, pursuant to the Findings of Fact and Conclusions of Law set forth in its

Opinion, the Court finds and declares that:

        1.         The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

§§ 157, 1334, 2201 and 2202.

        2.         ACTS is the sole and exclusive owner of the Patent Assets.

        3.         Takata and Joyson have no ownership interest in the Patent Assets.




                                                    2
PHIL1 8987567v.1
              Case 18-50274-BLS            Doc 146-1     Filed 07/02/20     Page 4 of 4




THEREFORE, it is ORDERED that:

        4.         Final Judgment is hereby entered in favor of ACTS and against Takata and

Joyson.

        5.         The Court shall retain jurisdiction over any and all matters arising from or related

to the interpretation, implementation or enforcement of this Order.



Dated: _______________, 2020                     ________________________________
                                                 The Honorable Brendan L. Shannon
                                                 United States Bankruptcy Judge




                                                    3
PHIL1 8987567v.1
